Citation Nr: 0619739	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
diabetes mellitus with retinopathy and loss of sexual 
potency, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder, rated 50 percent prior to March 1, 
2005.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated 70 percent disabling from 
March 1, 2005.

4.  Entitlement to an effective date earlier than December 2, 
1999, for the grant of service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1964 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for PTSD and 
assigned a 50 percent evaluation effective December 2, 1999.  
The veteran disagreed with rating assigned and the effective 
date of the rating.  In November 2005, the RO increased the 
rating for PTSD to 70 percent disabling.  As this was not the 
maximum evaluation possible, and the veteran continues to 
maintain disagreement, this issue remains on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).  

Also on appeal is a December 2001 rating decision which 
granted service connection for diabetes mellitus with 
retinopathy and loss of sexual potency and assigned a 20 
percent initial evaluation.  The veteran disagreed with the 
rating assigned.

Although the appellant requested a Travel Board hearing 
before a Veterans Law Judge at the RO in Waco, he failed to 
appear for a hearing scheduled in September 2005.  Neither he 
nor his representative have provided any explanation for his 
failure to appear, or requested that his hearing be 
rescheduled.  As such, the request for a hearing is 
considered withdrawn.

The issues of an increased rating for post-traumatic stress 
disorder (PTSD), and the effective date assigned for the 
grant of service connection for PTSD, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's diabetes mellitus, with retinopathy and 
loss of sexual potency, is manifested by use of insulin and 
oral hypoglycemic, and restriction of diet; it does require 
regulation of activities.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for service-connected diabetes mellitus, with retinopathy and 
loss of sexual potency, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp 2005); 38 C.F.R. §  4.119, 
Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  VA notified the veteran of the criteria 
necessary to establish an increased rating for diabetes 
mellitus in a July 2001 VCAA compliance letter, the December 
2001 rating decision on appeal, the July 2002 statement of 
the case (SOC), supplemental statements of the case (SSOC) 
issued in February and December 2003, and July and November 
2005.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the July 2002 SOC, 
VA informed the veteran that VA must make reasonable efforts 
to assist a veteran in obtaining all evidence necessary to 
substantiate a claim, such as medical records, employment 
records, or records from other Federal agencies.  VA further 
informed the veteran that as long as he provided enough 
information about these records, VA would assist in obtaining 
them, but noted that he had the ultimate responsibility to 
make sure that these records were received by VA.  VA also 
told him that it would assist him by providing a medical 
examination or obtaining a medical opinion if it decided that 
such was necessary to make a decision on his claim.  Third, 
VA must request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  This was substantially accomplished 
in the July 2002 SOC.  

Further, the veteran was adequately notified of the evidence 
necessary to establish the effective date of his current 
rating for diabetes mellitus, with retinopathy and loss of 
sexual potency, in the December 2001 rating decision and 
subsequent correspondence from the RO.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Any failure to adhere to the requirements of the VCAA 
has not resulted in any detriment to the appellant's claim.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in November 2005, and 
prior to transfer and certification of the appellant's case 
to the Board, and as described above the content of the 
notice complied or substantially complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records and these appear to be 
complete.  The RO has made reasonable attempts to obtain all 
relevant records of the veteran's treatment for diabetes 
mellitus identified by the veteran.  He was also provided the 
opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, which was scheduled, but for which he did not appear.  
VA cannot assist the veteran further in this regard without 
his cooperation.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim for an increased initial 
rating for diabetes mellitus, with retinopathy and loss of 
sexual potency.  The veteran has not indicated, and the 
evidence does not show, that there are any unobtained records 
which could possibly substantiate his claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

Factual Background

A review of the medical evidence shows that the veteran was 
diagnosed with diabetes mellitus in November 1988, following 
a VA examination in September 1988 when he demonstrated a 
markedly elevated blood glucose.  At that time, the veteran's 
complaints were primarily gastrointestinal, although a 15 
pound weight loss was noted during the past year and he 
complained of polyuria.  He was started on an oral 
hypoglycemic.  

Outpatient treatment records show continued treatment for 
gastrointestinal problems, including hemorrhoids, chronic 
abdominal pain, diarrhea, irritable bowel syndrome and 
heartburn.  In September 1991, the veteran's weight was 187 
lbs. and he was working and attending class.

On VA rectal examination in January 1997, the veteran 
indicated that he was now on insulin.  He weighed 200 lbs.  
The examiner noted a long history of intermittent symptoms of 
nausea, vomiting, abdominal cramping, heartburn, indigestion 
and diarrhea.  The examiner noted his symptoms were 
gastroesophageal disease, irritable bowel syndrome, and 
hemorrhoid and rectal problems.  In a December 1997 treatment 
note, his diabetes mellitus was noted to be under poor 
control, but he was advised to stay on the same treatment 
regimen for now.

On VA diabetes mellitus examination in October 2001, the 
veteran was taking Insulin and Metformin.  He did not have 
any Insulin reactions and his blood sugar was poorly 
controlled around 200.  He indicated that he did not eat 
right.  He had irritable bowel syndrome and gastroesophageal 
reflux disease which caused him to have trouble with his 
diet.  He had been diagnosed with hypertension, and was 
talking multiple medications with good control.  The 
impression was diabetes mellitus with some retinopathy and 
mild peripheral neuropathy and sexual impotency.  In December 
2001, the RO granted service connection for diabetes 
mellitus, with retinopathy and loss of sexual potency.

In a January 2003 VA diabetes mellitus examination, the 
examiner noted that extensive records were available and had 
been reviewed.  These revealed that the veteran was 
continuing to received care through the VA outpatient clinic, 
with his last visit in December at which time his weight was 
214 lbs.  He was noted to be on a great deal of medication, 
including for diabetes mellitus and hypertension.  Currently 
he was taking insulin in the morning, and sometimes in the 
afternoon if his blood sugar was over 300.  He continued to 
complain of erectile dysfunction and a burning sensation in 
both feet, and both hands.  His weight was 210 lbs.  The 
diagnosis was diabetes mellitus, inadequately controlled and 
now on insulin plus oral medication.  There was clinical 
evidence of background retinopathy and peripheral neuropathy, 
as well as a history of erectile dysfunction.  

The RO requested a medical examination to determine if there 
was any regulation of the veteran's activities required due 
to his diabetes mellitus.  In a September 2004 VA diabetes 
mellitus examination, the veteran was noted to be on both 
insulin and a restricted diet.  Responding to the RO's 
inquiry, the examiner noted that the veteran's problems were 
so complex and numerous that it was very difficult to 
determine how much of his problems were due to his diabetes 
and how much were due to other conditions.  On examination, 
the veteran was noted to be very intelligent and cooperative 
during the interview.  He stated that his diabetes was very 
hard to control requiring him to eat a very limited type of 
dietary intake.  The examiner reviewed the veteran's medical 
history.  Currently he weighed 223 lbs.  Recent lab studies 
had shown an elevation in his creatinine without an elevation 
of blood urea nitrogen, which was considered early renal 
insufficiency, secondary to his diabetes mellitus and 
hypertension.  He was noted to have exogenous obesity, not 
secondary to diabetes.  He had hypertension, which was 
controlled, not secondary to his diabetes.  Also noted were 
erectile dysfunction, secondary to diabetes and hypertension.  
The veteran complained of nausea on a daily basis and vomited 
variably sometimes up to 4 times a week.  His mental health 
problems were noted to be quite severe, and his 
interpretation of all of his symptoms was influenced by his 
mental health disability.  His main concern was global 
weakness and fatigue.  He alleged that he could not walk 100 
feet without having to stop and rest.  Addressing the purpose 
of the examination, the examiner wrote the following:

The answer is that due to diabetes and 
likely his post-traumatic stress disorder 
and depression he has great difficulty 
selecting a diet which he can tolerate.  
However, he must be taking in more 
nutrition than he is burning because his 
weight is up approximately 20 pounds over 
a year ago and approximately 25 pounds 
over five years ago. 

His activities are grossly limited by 
chronic fatigue and now added to that 
global decondition because he cannot 
exercise.  I am not able to incriminate 
diabetes as primary in his fatigue 
problem.

In a December 2004 statement, the veteran specified that his 
activities were restricted because of his peripheral 
neuropathy, which was a direct result of his diabetes.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R.  Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

Analysis

From the original grant of service connection, effective 
February 21, 1989, the veteran's diabetes mellitus has been 
rated 20 percent disabling under Diagnostic Code 7913.  The 
criteria for the next higher rating under Diagnostic Code 
7913, 40 percent, required insulin, restricted diet, and 
regulation of activities.  During the rating period, and 
effective June 6, 1996, the rating criteria for evaluating 
the endocrine system found in the Rating Schedule at 38 
C.F.R. 4.119 were amended. See 61 Fed. Reg. 20, 440 (May 7, 
1996) (codified at 38 C.F.R. § 4.119 (2005).  Generally, in a 
claim for an increased rating, where the rating criteria are 
amended during the course of the appeal, the Board considers 
both the former and the current schedular criteria because, 
should an increased rating be warranted under the revised 
criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In the June 2002 SSOC, the RO 
considered the veteran's claim under both the old and the new 
regulations.  The Board notes that, as to the veteran's 
condition, there is no significant difference between the old 
and the revised regulations for rating diabetes mellitus.  
Both require for the next higher, or 40 percent evaluation, a 
regulation of activities defined as avoidance of strenuous 
occupational and recreational activities.  

In this case, it is not disputed that the veteran's diabetes 
mellitus requires insulin and restricted diet, as well as 
oral hypoglycemics.  He therefore meets two of the three 
requirements for a higher rating.  The determinative question 
is whether his diabetes mellitus requires a regulation of 
activities.  It was the conclusion of a VA physician, 
following a review of the veteran's medical history, that 
although the veteran is "grossly limited" by chronic 
fatigue in his activities, this is not primarily the result 
of his diabetes, but reflects the veteran's overall physical 
deconditioning, unrelated to his diabetes.  For example, the 
veteran is noted to have exogenous obesity and hypertension, 
which the VA examiner in September 2004 specifically 
indicated was not due to his diabetes.  He is also noted to 
have significant mental health problems which the examiner 
noted to be an influence on all of the veteran's symptoms.  
The evidence does not show a regulation of activities from 
his diabetes alone such that the veteran must avoid strenuous 
occupational and recreational activities, as defined by the 
rating criteria.  

The Board notes that the veteran has attributed his 
regulation of activities to his peripheral neuropathy, which 
is related to his diabetes mellitus; however, he is already 
receiving a separate evaluation for his service connected 
peripheral neuropathy, and in October 2004, was granted a 
separate evaluation for renal insufficiency as being related 
to his diabetes mellitus.  Although service connected for 
diabetic retinopathy, on VA examination in September 2004, 
the examiner noted that the veteran did not have evidence of 
diabetic retinopathy.  He is also in receipt of special 
monthly compensation for loss of use of a creative organ, a 
result of his impotency.  As such, the veteran appears to be 
adequately compensated for all manifestations of his 
diabetes.  

After a review of the record, the preponderance of the 
evidence does not support an initial rating higher than 20 
percent for diabetes mellitus, with retinopathy and loss of 
sexual potency.  Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found).  Because the evidence for and against a 
higher evaluation is not evenly balanced, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Lastly, the Board also notes that, in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. 3.321(b).  However, the Board believes, as did the 
RO, that the regular schedular standards applied in the 
current case adequately describe and provide for the 
veteran's disability level.  

The veteran has submitted no evidence showing that his 
service-connected diabetes mellitus has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation, and there is also no 
indication that his disorder has necessitated frequent 
periods of hospitalization.  In this regard, the Board notes 
that loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, while in no way 
diminishing the obvious impact that the diabetes mellitus has 
on the veteran's life style in general, the Board finds 
nothing in the record which may be termed exceptional or 
unusual so as to warrant an extraschedular rating.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus, with retinopathy and loss of sexual potency is 
denied.


REMAND

In the rating decision on appeal, the RO granted service 
connection for PTSD  assigning an effective date of December 
2, 1999 noting that the "veteran was evaluated at the VA 
outpatient facility [on December 2, 1999] and noted to have 
symptoms suggestive of post-traumatic stress disorder."  The 
Board has thoroughly reviewed the claims file, and the 
records of his treatment which have apparently all been 
through the VA North Texas Health Care System, but can find 
no record of his treatment dated December 2, 1999.  The Board 
cannot fairly evaluate the veteran's level of PTSD without 
all the relevant records.  This missing record is 
particularly necessary for assessing the effective date of 
the award of service connection.  This record should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA North Texas Health Care 
System and obtain any record of the 
veteran's treatment for PTSD dated 
December 2, 1999.  If the record is not 
available, this fact should be documented 
in the claims file.  

2.  Thereafter, send the veteran a full 
VCAA development letter on the issue of an 
increased initial rating for diabetes 
mellitus, with retinopathy and loss of 
sexual potency, and the effective date for 
the grant of service connection.  Return 
this case to the Board in accordance with 
applicable procedure. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


